



EXHIBIT 10.39


RESTRICTED STOCK RIGHTS
ISSUED UNDER
RYDER SYSTEM, INC. 2019 EQUITY AND INCENTIVE COMPENSATION PLAN


20XX TERMS AND CONDITIONS


The following terms and conditions apply to the Restricted Stock Rights (the
“RSRs”) granted in 20XX by Ryder System, Inc. (the “Company”) under the Ryder
System, Inc. 2019 Equity and Incentive Compensation Plan (the “Plan”), as
specified in the Restricted Stock Rights Award Notification (the “Notification”)
for the RSRs which references these terms and conditions. Certain terms of the
RSRs, including the number of Shares underlying the RSRs, are set forth in the
Notification. The Compensation Committee of the Company’s Board of Directors
(the “Committee”) shall administer the RSRs in accordance with the Plan.
Capitalized terms used herein and not defined shall have the meaning ascribed to
such terms in the Plan or in the Notification.


1.
General. Each RSR represents the right to receive one Share on a future date, on
the terms and conditions set forth herein, in the Notification and the Plan, the
applicable terms, conditions and other provisions of which are incorporated by
reference herein (collectively, the “Award Documents”). A copy of the Plan and
the documents that constitute the “Prospectus” for the Plan under the Securities
Act of 1933 have been made available to the Participant prior to or along with
delivery of the Notification. In the event there is an express conflict between
the provisions of the Plan and those set forth in any other Award Document, the
terms and conditions of the Plan shall govern.



The terms and conditions contained herein may be amended by the Committee as
permitted by the Plan; none of the terms and conditions of the RSRs may be
amended or waived without the prior approval of the Committee. Any amendment or
waiver not approved by the Committee will be void and have no force or effect.
Any employee or officer of the Company who authorizes any such amendment or
waiver without the prior approval of the Committee will be subject to
disciplinary action up to and including forfeiture of his or her RSRs and/or
termination of employment (unless otherwise prohibited by law). All decisions
and determinations made by the Committee relating to the RSRs shall be final and
binding on the Participant, his or her beneficiaries and any other person having
or claiming an interest under the Plan.


2.
Delivery of Shares. Subject to Sections 3 and 4 below, the RSRs will vest
pursuant to the vesting schedule set forth in the Notification, provided the
Participant is, on the relevant vesting date, and has been from the date of
grant of the RSRs to the relevant vesting date, continuously employed by the
Company or one of its Subsidiaries. For purposes of these terms and conditions,
the Participant shall not be deemed to have terminated his or her employment
with the Company and its Subsidiaries if he or she is then employed by the
Company or another Subsidiary without a break in service.



Upon vesting, the Shares subject to the vested RSRs will be transferred to an
account held in the name of the Participant by the Company’s independent stock
plan administrator and the Participant will receive notice of such transfer
together with all relevant account details.


3.
Termination of RSRs; Forfeiture. The RSRs will be cancelled upon or following
the termination of the Participant’s employment with the Company and its
Subsidiaries as described below.








--------------------------------------------------------------------------------





(a)
Resignation by the Participant or Termination by the Company or a Subsidiary:
Except as otherwise provided in subsection (b) or Section 4 below, all
outstanding RSRs will be forfeited and the Participant will not have any right
to delivery of Shares that did not vest prior to such termination. If the
Participant’s employment is terminated by the Company or a Subsidiary for Cause,
then the Company shall have the right to reclaim and receive from the
Participant any Shares delivered to the Participant pursuant to Section 2 within
the one year period before the date of the Participant’s termination of
employment, or to the extent the Participant has transferred such Shares, the
equivalent after-tax value thereof (as of the date the Shares were transferred
by the Participant) in cash.



(b)
Termination by Reason of Death, Disability or Retirement: Except as otherwise
provided in Section 4 below, a prorated portion of the RSRs shall vest,
calculated as follows: (A) the total number of RSRs awarded, multiplied by a
fraction (and rounded down to the nearest whole Share), the numerator of which
shall be the number of days from the date of grant of the RSRs to the date of
death, Disability or Retirement, as the case may be, and the denominator of
which shall be the number of days from the date of grant of the RSRs to the last
scheduled vesting date for the RSRs set forth in the Notification, less (B) the
number of RSRs already vested at the time of the Participant’s death, Disability
or Retirement, as the case may be. Shares equal to the prorated number of RSRs
that so vest will be delivered to the Participant (or his or her Beneficiary, in
the event of death) within 60 days following the date of death, Disability or
Retirement, as the case may be, subject to Section 9.17 of the Plan.



(c)
Proscribed Activity: If, during the Proscribed Period but prior to a Change of
Control, the Participant engages in a Proscribed Activity, then the Company
shall have the right to reclaim and receive from the Participant all Shares
delivered to the Participant pursuant to Section 2 during the one year period
immediately prior to, or at any time following, the date of the Participant’s
termination of employment, or to the extent the Participant has transferred such
Shares, the after-tax equivalent value thereof (as of the date the Shares were
transferred by the Participant) in cash.



4.
Change of Control. In the event of a Change of Control, the RSRs shall become
payable as described in this Section 4, provided that the Committee may take
such other actions with respect to the RSRs as it deems appropriate pursuant to
Section 7 and 8 of the Plan.



(a)
Form of Payment: The Committee may determine that the unvested RSRs will be (i)
converted to and payable in units with respect to shares or other equity
interests of the acquiring company or its parent or (ii) payable in cash based
on the Fair Market Value of the RSRs as of the date of the Change of Control.



(b)
Continued Employment: If the Participant continues in employment with the
Company or one of its Subsidiaries through each applicable vesting date
following the Change of Control, the RSRs will vest pursuant to the vesting
schedule set forth in the Notification.



(c)
Termination without Cause, for Good Reason or on Account of Death, Disability or
Retirement. If the Participant’s employment is terminated by the Company without
Cause, the Participant terminates employment for Good Reason, or the
Participant’s employment terminates on account of death, Disability or
Retirement, in each case, upon or within 24 months following a Change of Control
and prior to the last vesting date set forth in the Notification, any unvested
RSRs shall become fully vested upon such termination of



2



--------------------------------------------------------------------------------





employment and shall be paid within 60 days following the date of such
termination, subject to Section 9.17 of the Plan.


(d)
Termination Prior to a Change of Control: To the extent (i) a Participant’s
employment was terminated by the Company other than for Cause or Disability
within the 12 months prior to the date on which the Change of Control occurred,
(ii) during such 12 month period the Participant did not engage in a Proscribed
Activity, and (iii) the Committee determines, in its sole and absolute
discretion, that the decision related to such termination was made in
contemplation of the Change of Control, then upon the Change of Control, the
Participant will become entitled to a cash payment equal to the product of: the
Fair Market Value of a Share on the date of the Change of Control and the number
of Shares to which the Participant would otherwise have been entitled if the
Participant’s employment had continued until the date of the Change of Control
and the Participant’s employment had been terminated as described in subsection
(c) above as of such date. In the event that the Change of Control constitutes a
change “in ownership” or “effective control” or a change in the “ownership of a
substantial portion of the assets” of the Company under Section 409A of the Code
and the rulings and regulations issued thereunder (any such transaction, a “409A
Compliant COC”), such cash payment will be made in a lump sum within 60 days
following the date on which the Change of Control occurs. In the event such
Change of Control does not constitute a 409A Compliant COC (any such
transaction, a “Non-409A Compliant COC”), the cash payment will be distributed
to the Participant on the first anniversary of the Participant’s separation from
service.



5.
Rights as a Shareholder; Dividend Equivalent Rights. The Participant will not
have the rights of a shareholder of the Company with respect to Shares subject
to the RSRs until such Shares are actually delivered to the Participant. If and
when Shares are delivered to the Participant pursuant to Section 2, 3 or 4, as
applicable, the Company will make a cash payment equal to the product of (i) the
number of Shares delivered, and (ii) the aggregate dividends paid on a Share
during the period from the date of grant of the award until the date the Shares
are delivered.

  
6.
U.S. Federal, State and Local Income Taxes. The Participant is solely
responsible for the satisfaction of all taxes generally that may arise in
connection with the RSRs. At the time of taxation, the Company shall have the
right to deduct from other compensation or from amounts payable with respect to
the RSRs, including by withholding Shares otherwise issuable upon settlement of
the RSRs an amount equal to the federal (including FICA), state and local income
and payroll taxes required by law to be withheld with respect to the RSRs. The
Company intends to satisfy this withholding obligation by reducing the number of
Shares and/or cash that are to be delivered to the Participant under this
Agreement in an amount sufficient to satisfy the withholding obligations due
(based on the Fair Market Value of the Shares for the related RSRs).
Notwithstanding the foregoing, the Company may satisfy any tax obligations it
may have in any jurisdiction outside the U.S. in any manner it deems, in its
sole and absolute discretion, to be necessary or appropriate.



7.
Section 409A. The RSRs are intended to comply with Section 409A of the Code or
an exemption, and delivery of Shares and other payments pursuant to the RSRs may
only be made upon an event and in a manner permitted by Section 409A, to the
extent applicable. The RSRs shall be administered consistent with Section 9.17
of the Plan.



8.
Statute of Limitations and Conflicts of Laws. All rights of action by, or on
behalf of the Company or by any shareholder against any past, present, or future
member of the Board of Directors, officer, or employee of the Company arising
out of or in connection with the RSRs or the Award Documents, must be brought
within three years from the date of the act or omission in respect of which such



3



--------------------------------------------------------------------------------





right of action arises. The RSRs and the Award Documents shall be governed by
the laws of the State of Florida, without giving effect to principles of
conflict of laws, and construed accordingly.


9.
No Employment Right. Neither the grant of the RSRs nor any action taken
hereunder shall be construed as giving any employee or any Participant any right
to be retained in the employ of the Company. The Company is under no obligation
to grant RSRs hereunder. Nothing contained in the Award Documents shall limit or
affect in any manner or degree the normal and usual powers of management,
exercised by the officers and the Board of Directors or committees thereof, to
change the duties or the character of employment of any employee of the Company
or to remove the individual from the employment of the Company at any time, all
of which rights and powers are expressly reserved.



10.
No Assignment. A Participant’s rights and interest under the RSRs may not be
assigned or transferred, except as otherwise provided herein, and any attempted
assignment or transfer shall be null and void and shall extinguish, in the
Company’s sole discretion, the Company’s obligation under the RSRs or the Award
Documents.



11.
Unfunded Plan. Any shares or other amounts owed under the RSRs shall be
unfunded. The Company shall not be required to establish any special or separate
fund, or to make any other segregation of assets, to assure delivery or payment
of any earned amounts.



12.
Company Policies. The RSRs and any cash or Shares delivered pursuant to the RSRs
shall be subject to all applicable clawback or recoupment policies, share
trading policies, share holding and other policies that may be implemented by
the Company’s Board of Directors from time to time.



13.
Definitions.



(a)
“Proscribed Activity” means any of the following:



(i)
the Participant’s breach of any written agreement between the Participant and
the Company or any of its Subsidiaries, including any agreement relating to
nondisclosure, noncompetition, nonsolicitation and/or nondisparagement, to the
extent such agreements are enforceable under applicable law;



(ii)
the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;



(iii)
the Participant’s direct or indirect engaging or becoming a partner, director,
officer, principal, employee, consultant, investor, creditor or stockholder
in/for any business, proprietorship, association, firm or corporation not owned
or controlled by the Company or its Subsidiaries which is engaged or proposes to
engage in a business competitive directly or indirectly with the business
conducted by the Company or its Subsidiaries in any geographic area where such
business of the Company or its Subsidiaries is conducted, provided that the
Participant’s investment in 1% or less of the outstanding capital stock of any
corporation whose



4



--------------------------------------------------------------------------------





stock is listed on a national securities exchange shall not be treated as a
Proscribed Activity;


(iv)
the Participant’s direct or indirect, either on the Participant’s own account or
for any person, firm or company, soliciting, interfering with or inducing, or
attempting to induce, any employee of the Company or any of its Subsidiaries to
leave his or her employment or to breach his or her employment agreement;



(v)
the Participant’s direct or indirect taking away, interfering with relations
with, diverting or attempting to divert from the Company or any Subsidiary any
business with any customer of the Company or any Subsidiary, including (A) any
customer that has been solicited or serviced by the Company within one year
prior to the date of termination of Participant’s employment with the Company
and (B) any customer with which the Participant has had contact or association,
or which was under the supervision of Participant, or the identity of which was
learned by the Participant as a result of Participant’s employment with the
Company;



(vi)
following the Participant’s termination of employment, the Participant’s making
of any remarks disparaging the conduct or character of the Company or any of its
Subsidiaries, or their current or former agents, employees, officers, directors,
successors or assigns; or



(vii)
the Participant’s failure to cooperate with the Company or any Subsidiary, for
no additional compensation (other than reimbursement of expenses), in any
litigation or administrative proceedings involving any matters with which the
Participant was involved during the Participant’s employment with the Company or
any Subsidiary.        



Notwithstanding the foregoing, nothing in these terms and conditions restricts
or prohibits the Participant from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with, a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. The Participant
does not need the prior authorization of the Company to engage in such
communications with the Regulators, respond to such inquiries from the
Regulators, provide confidential information or documents to the Regulators, or
make any such reports or disclosures to the Regulators. The Participant is not
required to notify the Company that the Participant has engaged in such
communications with the Regulators.


If the Participant primarily provides services in California, subsection (iii)
above shall not apply to the Participant and subsection (v) above shall apply to
the Participant only to the extent that the Participant uses or discloses
confidential information of the Company or any of its Subsidiaries in performing
such Proscribed Activity and to the extent permitted by applicable law.




5



--------------------------------------------------------------------------------





(b)
“Proscribed Period” means the period beginning on the date of termination of
Participant’s employment and ending on the later of (A) the one year anniversary
of such termination date or (B) if the Participant is entitled to severance
benefits in the form of salary continuation, the date on which salary
continuation is no longer payable to the Participant.



(c)
“Retirement” means termination of employment for any reason (other than for
Cause or by reason of death or Disability) upon or following attainment of age
55 and completion of 5 years of service, or upon or following attainment of age
65 without regard to years of service; provided that, Retirement shall not be
deemed to occur unless such termination of service constitutes a separation from
service, as defined by Section 409A of the Code.



12.
Other Benefits. No amount accrued or paid under the RSRs shall be deemed
compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.



13.
Defend Trade Secrets Act Notice. Participants are hereby notified that the
immunity provisions in Section 1833 of title 18 of the United States Code
provide that an individual cannot be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made (i) in confidence to federal, state or local government officials, either
directly or indirectly, or to an attorney, and is solely for the purpose of
reporting or investigating a suspected violation of the law, (ii) under seal in
a complaint or other document filed in a lawsuit or other proceeding, or (iii)
to the Participant’s attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law (and the trade secret may be used in the
court proceedings for such lawsuit) as long as any document containing the trade
secret is filed under seal and the trade secret is not disclosed except pursuant
to court order









6

